DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 9, 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In claim 9 which recites, “nepheline  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be 
negated by the manner in which the invention was made.




Claims 1, 3, 5-11, 15-17 and 20, 23, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rocha et al. (WO 2015/112590) in view of Jenree et al. (US 2018/0058065). 
Regarding claims 1, 5-8, 10-11 Rocha discloses a composition including an aluminosilicate and a flux, where the alumlnosilicate and the flux are calcined to form 
salt, sodium silicate, or potassium feldspar (abstract). Rocha discloses improved cool rood properties and create an aluminosilicate based roofing granule (para 0005). The roofing granule would intrinsically have a body and an outer surface. The flux comprises a sodium silicate or potassium feldspar (para 0014). The mixing of flux with the kaolin allows the composition to be fired (para 0054, Examples 2-4). Rocha discloses the flux may comprise potassium feldspar. The amount of flux relative to the total weight of the granule material may comprise less than 25 wt% feldspar (para 0040), so the amount of aluminosilicate such as kaolin would intrinsically be 75 wt% or higher.
However, Rocha fails to disclose the first fired mixture comprising a zinc source present in an amount of 5-30 wt% and a nepheline syenite present in the first fred mixture in an amount of 5-40 wt%.
Whereas, Jenree discloses reflective particulate composition includes a particulate mixture that includes a particulate substrate, a hardness enhancer and a pigment (abstract). The roofing material includes a solar reflective granules and the particulate roofing material (para 0011). The feldspar such as nepheline syenite mat be present in the reflective particulates in an amount of about 20-60 wt% (para 0030). The pigment (i.e., the pigment composition as a whole including the clay and any pigment additives) may be present in the reflective particulates in an amount of 45% by weight or less, based on 100% by weight of the reflective particulates (para 0039). The ZnO may 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include nepheline syenite in an amount of 20-60 wt% and ZnO in an amount of 1-4 wt% as taught by Jenree in the composition of Rocha motivated by the desire to have UV radiation protection, coloration, impact resistance and fire resistance and water resistance. 
The only deficiency of Jenree is that Jenree disclose the use of about 4 wt% of ZnO, while the present claims require 5 wt% of ZnO.
It is apparent, however, that the instantly claimed amount of ZnO and that taught by Jenree are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of ZnO disclosed by Jenree and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of ZnO, it therefore would have been obvious to one of ordinary skill in the art that the amount of ZnO disclosed in the present claims is 
While there is no disclosure that the roofing granule is a mineral roofing granule having a mineral body and a mineral outer surface as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. mineral roofing granule having a mineral body and a mineral outer surface, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art Rocha and further that the prior art structure which is a roofing granule identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Regarding claim 3, Rocha discloses aluminosilicate may be naturally occurring such as kaolin (para 0012). 
Regarding claims 9, 23 Rocha discloses the flux may comprise potassium feldspar. The amount of flux relative to the total weight of the granule material may comprise less than 25 wt% feldspar and less than 15wt% sodium silicate (para 0040, 0020). As Rocha does not disclose the presence of nepheline syenite in the composition forming the calcined granules, it therefore would be obvious that mixture would intrinsically have less than 1 wt% of nepheline syenite. 
Regarding claim 15, Rocha discloses the calcined granules have a solar reflectance of at least 0.85 (85%) [claim 25]. 
Regarding claim 16, As Rocha discloses roofing granule as presently claimed, it therefore would be obvious that roofing granule would intrinsically have stain resistance drop of no more than 4 percentage points. 
Regarding claim 17, Rocha discloses calcined granule may be coated with a hydrophobic coating (para 0041). 
Regarding claim 20, Rocha discloses roofing materials such as bitumen can be used in roof surfaces such as shingles (para 0004), calcined granule may be added to a roofing material such as bitumen (para 0053-0054, claim 112). 
Regarding claims 26-27, The only deficiency of Jenree is that Jenree disclose the use of about 4 wt% of ZnO, while the present claims require 10 wt% of ZnO.
It would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization motivated by the desire to have UV radiation protection, impact resistance and fire resistance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05).

Claims 2, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rocha et al. (WO 2015/112590) in view of Jenree et al. (US 2018/0058065) as applied to claim 1, further in view of Fensel et al. (US 2003/0152747). 
Regarding claims 2, 22 Rocha fails to disclose that outer surface of the roofing granule has a surface porosity of less than 10%.
Whereas, Fensel discloses a highly reflective granule for use on a roofing system, said granule having a porosity of less than 20% (claim 26). 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to form the outer surface of the roofing granule of Rocha having a surface porosity of less than 20% as taught by Fensel motivated by the desire to avoid discoloration and accelerated degradation (para 0071) and to have algae resistance properties. 
Claims 12, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rocha et al. (WO 2015/112590) in view of Jenree et al. (US 2018/0058065) as applied to claim 1, further in view of Moore et al. (US 2011/0186440). 
Regarding claim 12, 21 Rocha in view of Jenree fails to disclose that zinc source comprises ZnAl2O4 and Zn2SiO4.
Whereas, Moore discloses the electrodepositable coating composition of the present invention comprises a non-solubilized zinc compound.  Suitable non-solubilized zinc compounds that may be used include zinc silicate zinc aluminate or combinations thereof (para 0019). The substrate may comprise roof panel (para 0036). 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include a combination of zinc aluminate and zinc sulfate as taught by Moore in the composition of Rocha in view of Jenree motivated by the desire to have improved optical properties. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rocha et al. (WO 2015/112590) in view of Jenree et al. (US 2018/0058065) as applied to claim 1, further in view of Teng et al. (US 2008/0086970).   
Regarding claim 13, Rocha fails to disclose that the mineral roofing granule has a density in the range of 2.25-3.25 g/ml.
Whereas, Teng discloses roofing shingle has low density granules adhered to at least a headlap region on a front surface of the roof shingle (abstract). The low density headlap granules 25 have good flowability, such that 

Although, Teng does not explicitly disclose the claimed density, It would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization motivated by the desire to have good flowability and good thermal resistance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rocha et al. (WO 2015/112590) in view of Jenree et al. (US 2018/0058065) as applied to claim 1, further in view of Hong et al. (US 2008/0241516).  
Regarding claim 14, Rocha fails to disclose that the mineral body comprise a mineral shell disposed on a core and the mineral shell being of the first fired material. 
Whereas, Hong discloses Algae-resistant roofing granules include a mineral core; and an exterior coating including clay, colloidal silica, phosphate, a metal oxide, and a photocatalytic particulate having an average size under 100 nm (abstract). When the base particles include an inner coating layer covering a mineral core and are fired at an elevated temperature, such as at least about 400 degrees C., and preferably at about 500 to about 650 degrees C., to cure the alkali metal silicate-clay binder, the binder densifies to form a ceramic inner coating layer on the mineral core (para 0076). 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include mineral shell having a fired material such as clay disposed on the mineral core as taught by Hong in the composition of Rocha motivated by the desire to have algae resistant roofing granules. 

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rocha et al. (WO 2015/112590) in view of Jenree et al. (US 2018/0058065). 
Regarding claims 24-25 Rocha discloses a composition including an aluminosilicate and a flux, where the alumlnosilicate and the flux are calcined to form calcined granules is disclosed. A method including adding a flux to an aluminosilicate to form a mixture and calcining the mixture to form calcined granules is also disclosed. The aluminosilicate may include kaolin and/or chamotte. The flux may include a 
salt, sodium silicate, or potassium feldspar (abstract). Rocha discloses improved cool rood properties and create an aluminosilicate based roofing granule (para 0005). The roofing granule would intrinsically have a body and an outer surface. The flux comprises a sodium silicate or potassium feldspar (para 0014). The mixing of flux with the kaolin allows the composition to be fired (para 0054, Examples 2-4). Rocha discloses the flux may comprise potassium feldspar. The amount of flux relative to the total weight of the granule material may comprise less than 25 wt% feldspar (para 0040), so the amount of aluminosilicate such as kaolin would intrinsically be 75 wt% or higher.
However, Rocha fails to disclose the first fired mixture comprising a zinc source present in an amount of 5-30 wt% and a nepheline syenite present in the first fred mixture in an amount of 5-40 wt%.
Whereas, Jenree discloses reflective particulate composition includes a particulate mixture that includes a particulate substrate, a hardness enhancer and a pigment (abstract). The roofing material includes a solar reflective granules and the particulate roofing material (para 0011). The feldspar such as nepheline syenite mat be present in the reflective particulates in an amount of about 20-60 wt% (para 0030). The pigment (i.e., the pigment composition as a whole including the clay and any pigment additives) may be present in the reflective particulates in an amount of 45% by weight or less, based on 100% by weight of the reflective particulates (para 0039). The ZnO may be present in the reflective particulates in an amount of about 1 wt % to about 3 wt % (para 0040).
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include nepheline syenite in an amount of 20-60 wt% and ZnO in an amount of 1-3 wt% as taught by Jenree in the composition of Rocha motivated by the desire to have UV radiation protection, coloration, impact resistance and fire resistance and water resistance. 
The only deficiency of Jenree is that Jenree disclose the use of about 3 wt% of ZnO, while the present claims require 5 wt% of ZnO.
It is apparent, however, that the instantly claimed amount of ZnO and that taught by Jenree are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where 
In light of the case law cited above and given that there is only a “slight” difference between the amount of ZnO disclosed by Jenree and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of ZnO, it therefore would have been obvious to one of ordinary skill in the art that the amount of ZnO disclosed in the present claims is but an obvious variant of the amounts disclosed in Jenree, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
While there is no disclosure that the roofing granule is a mineral roofing granule having a mineral body and a mineral outer surface as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. mineral roofing granule having a mineral body and a mineral outer surface, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art Rocha and further that the prior art structure which is a roofing granule identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rocha et al. (WO 2015/112590) in view of Jenree et al. (US 2018/0058065) and Kalkanoglu et al. (US 2008/0118640). 
However, Rocha in view of Jenree fails to disclose the first fired mixture comprising a zinc source present in an amount of 10-30 wt%. 
Whereas, Kalkanoglu discloses roofing granule mixture comprising zinc oxide (claim 1, 5), where the zinc oxide comprises at least 0.05 percent by weight of the granules (para 0072).
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include ZnO in an amount of 0.05 or more wt% as taught by Kalkanoglu in the composition of Rocha motivated by the desire to have algae resistance properties.  
Response to Arguments
Applicants arguments filed on 10/16/2020 have been fully considered, but they are not persuasive. 
Applicant argues that Claim 1 recites that the first fired mixture includes "one or more of a feldspar present in the first fireable mixture in an amount in the range of 5-40 wt% and a nepheline syenite present in the first fireable mixture in an amount in the range of 5-40 wt%.” (emphasis added) Thus, to meet the limitations of claim 1, only one of a feldspar and a nepheline syenite need be present in an amount of 5-40 wt%. Claims 7 and 23 recite that “the first fireable mixture has less than 0.5 wt% feldspar.” Accordingly, they limit the scope of claim 1 by removing the option of 5-40 wt% feldspar and requiring that relatively little feldspar be present, and thus implicitly requiring the presence of 5-40 wt% nepheline syenite. In fact, claim 23 depends directly from claim 8, which explicitly requires the presence of 10-40 wt% nepheline syenite similarly, claim 9 recites that “the first fireable mixture has less than 0.5 wt% nepheline syenite.” Accordingly, it limits the scope of claim 1 by removing the option of 5-40 wt% nepheline syenite and requiring that relatively little nepheline syenite be present, and thus implicitly requiring the presence of 5-40 wt% feldspar.
However, it is not clear from claim 1 which is first feldspar and which is second feldspar and how the Applicant is distinguishing between the feldspar that is claimed in claim 1 and claim 7. Examiner maintains his position that claim 7 and 23 fails to further limit from the claim which it depends on.
Applicant argues that the present inventors have determined that inclusion of zinc in the first fireable mixture together with an aluminosilicate clay and one or more of 
However, it should be noted that there is no data to support this position and Examiner did not find any examples in the specification which shows the inclusion of zinc source yields the unexpected properties. Applicant is requested to file a declaration/Affidavit to show a proper side by side comparison and has to be in commensurate in scope with the scope of the claim with a comparative example having feldspar, kaolin clay, nepheline system in claimed amounts and an inventive example with feldspar, kaolin clay, nepheline system and zinc oxide to show that zinc oxide does yield unexpected properties in combination with other components. 
Applicant argues that Jenree suggests the use of a small amount of zinc as a secondary pigment in a clay matrix. As the Office recognizes, nowhere does Rocha suggest the use of a zinc source in its mixtures together with clay and flux. “Zinc” or “zn” are not mentioned in Rocha at all. Thus, Rocha can provide no expectation of what might result from a relatively high amount of zinc in combination with feldspar, nepheline syenite or sodium silicate.
However, it should be noted that Rocha does not disclose the zinc in the roofing granules that is the reason Jenree is used as a teaching reference to cure this deficiency as stated above. 
Applicant argues that the use of 1-3 wt% ZnO as a secondary pigment in Jenree is not merely a slight difference from the claimed 10-30 wt% zinc source.
However, it should be noted that Jenree discloses the use of 1-4 wt% ZnO which is close the Applicants claimed weight percent of 5 wt%. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONAK C PATEL/Primary Examiner, Art Unit 1788